1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   ANGELOS KOLOBOTOS, an             No. 2:18-cv-3077 WBS KJN
     individual,
13
                    Plaintiff,
14                                     ORDER
          v.
15
     DITECH FINANCIAL LLC;
16   QUALITY LOAN SERVICE
     CORPORATION; and DOES 1
17   through 20, inclusive,

18                  Defendants.

19

20                                ----oo0oo----

21                Pursuant to the discussion at the hearing before the

22   court on March 11, 2019, plaintiff has thirty days from the date

23   this Order is filed to file a signed substitution of counsel,

24   either substituting himself pro se or another attorney in place

25   of Harpreet Singh, Michael Avanesian, Mohammad Maaz, and Serop

26   Hovsepian.     If plaintiff does not file a signed substitution of

27   counsel within the specified time period, the court will assume

28   that plaintiff no longer wishes to pursue this case and will
                                        1
1    dismiss the action without prejudice for lack of prosecution.

2              Plaintiff’s counsel is directed to serve this Order on

3    plaintiff via certified mail and file a proof of service with the

4    court.   The court stays this case pending the resolution of the

5    issues discussed in this Order.   See Landis v. N. Am. Co., 299

6    U.S. 248, 254 (1936) (“[T]he power to stay proceedings is

7    incidental to the power inherent in every court to control the

8    disposition of the causes on its docket with economy of time and

9    effort for itself, for counsel, and for litigants.”).

10             IT IS SO ORDERED.

11   Dated:   March 14, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       2
